Order entered November 29, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00270-CR

                                MARSHETA CUDJO, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 204th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F16--30581-Q

                                            ORDER
         Before the Court is the State’s November 27, 2017 motion for extension of time to file

the State’s brief. We GRANT the motion.

         We DIRECT the Clerk of the Court to file the State’s brief tendered as of the date of this

order.


                                                       /s/   MOLLY FRANCIS
                                                             PRESIDING JUSTICE